Exhibit 10-C (d)



AMENDMENT TO SUPPLEMENTAL EMPLOYEES’ RETIREMENT INCOME PLAN
RESOLVED, that the Employee Relations Committee hereby amends Sections 3.2(a)
and 3.2(b) the Colgate-Palmolive Company Supplemental Employees’ Retirement
Income Plan effective December 31, 2013 to read as follows:


Section 3.2    Amount of Member’s Benefit.


(a)    In the case of any Member whose Determination Date is coincident with or
immediately following his separation from service, such Member shall be entitled
to a benefit under this Plan, the Actuarial Equivalent of which is equal to the
difference between:


(i)    the benefit that would have been payable under the Base Plan as of such
date in the form elected by the Member under such plan if the limitations of
Code sections 401(a)(17) and 415 were not take into account in calculating the
benefit; and


(ii)    the benefit actually payable under the Base Plan;


For Members previously covered under the Hill’s Plan, the determination of the
benefit payable under Section 3.2(a)(i) above shall be made by treating amounts
deferred under the Colgate-Palmolive Company Deferred Compensation Plan, to the
extent such amounts would have been recognized as Earnings under the Base Plan
determined at the Member’s Benefit Commencement Date, as benefit bearing
compensation. For Members who are Employees on December 31, 2013 and whose
Recognized Earnings as of February 1, 2013 are in excess of $255,000, the
determination of the benefit payable under Section 3.2(a)(i) above shall be made
without regard to the Base Plan amendment requiring that both their benefit upon
normal retirement and their pre-Social Security supplement under Appendix B of
the Base Plan be calculated based on the Member’s Average Recognized Monthly
Earnings, and Estimated Primary Insurance Amount as of December 31, 2013.


In the case of a Member Eligible for the Increased Benefit, the determination of
the benefit payable under Section 3.2(a)(i) above shall be made by assuming that
the benefit is payable in the form of a joint and 75% surviving spouse annuity
with no actuarial reduction to reflect the 75% survivor annuity, provided,
however that in any case where the surviving spouse is more than 60 months
younger than the Member, the additional 25% surviving spouse annuity shall be
reduced 1/8 of 1% (.00125) per month for each month over 60 months that the
surviving spouse is younger than the Member.


(b)    In any case where the Determination Date under the Base Plan does not
coincide with, or immediately follow, the Member’s separation from service, the
Member shall be entitled to a benefit under this Plan, the Actuarial Equivalent
of which is equal to the difference between:



--------------------------------------------------------------------------------






(i)    the annual benefit that would have been payable under the Base Plan in
the normal form as of the earliest date the Member could have commenced benefits
under the Base Plan following his separation from service if the limitations of
Code sections 401(a)(17) and 415 were not taken into account in calculating the
benefit; and


(ii)    the Maximum Benefit applicable to the Member as of that date;


For Members previously covered under the Hill’s Plan, the determination of the
benefit payable under Section 3.2(b)(i) above shall be made by treating amounts
deferred under the Colgate-Palmolive Company Deferred Compensation Plan, to the
extent such amounts would have been recognized as Earnings under the Base Plan
determined at the Member’s Benefit Commencement Date, as benefit bearing
compensation. For Members who are Employees on December 31, 2013 and whose
Recognized Earnings as of February 1, 2013 are in excess of $255,000, the
determination of the benefit payable under Section 3.2(b)(i) above shall be made
without regard to the Base Plan amendment requiring that both their benefit upon
normal retirement and their pre-Social Security supplement under Appendix B of
the Base Plan be calculated based on the Member’s Average Recognized Monthly
Earnings, and Estimated Primary Insurance Amount as of December 31, 2013. In the
case of a Member Eligible for the Increased Benefit, the determination of the
benefit payable under Section 3.2(b)(i) above shall be made by assuming that the
benefit is payable in the form of a joint and 75% surviving spouse annuity with
no actuarial reduction to reflect the 75% survivor annuity, provided, however
that in any case where the surviving spouse is more than 60 months younger than
the Member, the additional 25% surviving spouse annuity shall be reduced 1/8 of
1% (.00125) per month for each month over 60 months that the surviving spouse is
younger than the Member.
 



